UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7392



REGINALD BERNARD WILLIAMS,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-1848)


Submitted:   January 16, 2003              Decided:   January 23, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Bernard Williams, Appellant Pro Se. Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Bernard Williams seeks to appeal the district court’s

order denying his petition filed under 28 U.S.C. § 2254 (2000).   We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on March

7, 2002.   The notice of appeal was filed on September 12, 2002.*

Because Williams failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                 2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3